RILEY, Judge,
dissenting
I respectfully dissent. The majority fails to adequately address Coleman’s contention that the trial court erred by reading the entire statutory definition of murder, which includes the definition of felony murder. The evidence at Coleman’s trial revealed that a VCR, a television and three remote controls had been stolen from Nalls’ apartment and that she apparently interrupted Coleman as he was burglarizing her apartment. Although Coleman was not formally charged with burglary, based upon this evidence and the felony murder portion of Final Instruction No. 2, the jury was permitted to convict Coleman of attempted murder (“attempted felony murder”) if it believed Coleman committed or attempted to commit burglary. As the majority points out, the offense of “attempted felony murder” does not exist in Indiana, and felony murder, unlike the offense of attempted murder, does not require proof of a specific intent to kill. The question then becomes whether the jury found Coleman guilty based upon the first portion of the murder instruction (the definition of murder), or the latter portion of the murder instruction (the definition of felony murder). Obviously, we will never know the answer to this question. However, the fact that there is a possibility that the jury convicted Coleman based upon the latter portion of the instruction means that there is a corresponding possibility that the jury convicted Coleman on something less than a specific intent to kill. This is fundamental error. Spradlin v. State, 569 N.E.2d 948 (Ind.1991) (holding that the offense of attempted murder includes the requirement of a specific intent to kill). See Armstrong v. State, 540 N.E.2d 626 (Ind.Ct.App.1989) (holding that it was fundamental error for trial court to include the definition of felony murder when instructing jury on offense of attempted murder); see also Holland v. State, 609 N.E.2d 429 (Ind.Ct.App.1993) (holding that it was fundamental error for trial court to include *29the definition of felony murder when instructing jury on offense of attempted murder).